DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

NOTE:  The term “processor”, recited in independent claim 1, covers a broad class of known structures including microprocessors and their equivalents, and hence is NOT considered to be a generic placeholder for the term "means", and therefore does NOT invoke 35 USC 112f.  




Specification
The disclosure is objected to because of the following informalities:   The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2013/0216108 A1).   Hwang discloses:


claims 1, 11, and 12, and using claim 1 as an example, an information processing device, comprising:

at least one processor; and at least one memory storing a program, wherein when the program is executed by a processor (

    PNG
    media_image1.png
    676
    967
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    830
    716
    media_image2.png
    Greyscale

), 




when a first method of login using face authentication fails, receiving selection of a second method of login (

    PNG
    media_image3.png
    438
    523
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    576
    498
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    555
    687
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    345
    697
    media_image6.png
    Greyscale

);

in response to the selection of the second method of login, executing the second method of login (as noted above, password login, at figure 3, numeral S302 or figure 2, S400); and

in response to the selection of the second method of login, capturing an image of a user and executing registration, in a face authentication database, of face data acquired from the image captured as face data of the user used in the first method of login (

    PNG
    media_image7.png
    484
    586
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    266
    460
    media_image8.png
    Greyscale


Paragraph 0041:

    PNG
    media_image9.png
    586
    693
    media_image9.png
    Greyscale


Paragraph 0045:

    PNG
    media_image10.png
    424
    707
    media_image10.png
    Greyscale


Paragraph 0051:


    PNG
    media_image11.png
    403
    712
    media_image11.png
    Greyscale

).

Regarding claim 2, the information processing device according to claim 1, wherein the selection includes when the first method of login fails for the user, displaying an object corresponding to a user, from among users with registered account information used in the second method of login, with face data not registered in the face authentication database, and selecting the object being received as selection of the second method of login for a user corresponding to the object selected; and the registration includes in response to the selection of the second method of login, registering the face data acquired from the image captured in the face authentication database as face data of the user corresponding to the object selected (

    PNG
    media_image12.png
    740
    685
    media_image12.png
    Greyscale

).

Regarding claim 3, the information processing device according to claim 1, wherein the registration includes displaying the image captured, and, in response to a confirmation operation by the 

    PNG
    media_image12.png
    740
    685
    media_image12.png
    Greyscale

Paragraph 0046:

    PNG
    media_image13.png
    488
    700
    media_image13.png
    Greyscale

).

Regarding claim 4, the information processing device according to claim 3, wherein the registration includes capturing a plurality of images of the user, displaying the plurality of images captured, and, in response to a selection operation by the user, registering the face data acquired from the image selected as the face data of the user in the face authentication database (

    PNG
    media_image14.png
    694
    642
    media_image14.png
    Greyscale


Paragraph 0047:


    PNG
    media_image15.png
    410
    711
    media_image15.png
    Greyscale

).

Regarding claim 5, the information processing device according to claim 3, wherein the registration includes recapture of an image in response to a user operation (paragraph 0043:

    PNG
    media_image16.png
    500
    701
    media_image16.png
    Greyscale

).

Regarding claim 6, the information processing device according to claim 5, wherein the registration includes, in a case in which the recapture is executed, a displayed image is updated with a recaptured image (after a recaptured image is authenticated as described above in reference to paragraph 0043, it is displayed for a user to decide to add to the database:


    PNG
    media_image17.png
    724
    617
    media_image17.png
    Greyscale


 ).

claim 7, the information processing device according to claim 3, wherein the registration includes displaying an image captured in accordance with settings for whether or not to display the image captured being set to display ( 
Figure 2:


    PNG
    media_image18.png
    323
    435
    media_image18.png
    Greyscale

Paragraph 0051:   if auto update is selected, the user image is not displayed; if selective update is selected, the user images are displayed:

    PNG
    media_image19.png
    583
    740
    media_image19.png
    Greyscale

).

Regarding claim 8, the information processing device according to claim 1, wherein the method further includes setting whether or not to execute registration of the face data via the registration; and the registration includes registering the face data in the face authentication database in accordance with settings for whether or not to execute registration of the face data (refer to the claim 7 rejection above; also see:

    PNG
    media_image20.png
    514
    600
    media_image20.png
    Greyscale

).

Regarding claim 9, the information processing device according to claim 1, wherein the registration includes registering the face data in the face authentication database in response to an operation by a user for executing registration of the face data (

    PNG
    media_image21.png
    712
    628
    media_image21.png
    Greyscale

Paragraph 0045:


    PNG
    media_image22.png
    568
    746
    media_image22.png
    Greyscale

).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2017/0371601 A1) in view of Hwang et al. (US 2013/0216108 A1). 

Regarding claim 10, Kaneko discloses a method of logging into a print device in order to print a job (

    PNG
    media_image23.png
    478
    605
    media_image23.png
    Greyscale

).

Kaneko teaches wherein the method further includes 
receiving a job including a user name; and 
registering a user of the user name included in the job received in account information used in the login method (

    PNG
    media_image24.png
    630
    628
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    581
    820
    media_image25.png
    Greyscale

 ).

	Kaneko, while teaching a login method via a password as noted above, does not teach the login method of claim 1.  


Hwang teaches an initial registration of a face template for a user (

    PNG
    media_image26.png
    162
    687
    media_image26.png
    Greyscale

 ).
	Hwang registers an initial reference image of a user in an account of a user.   Hwang also teaches a login method according to the elements of claim 1 as fully described in the claim 1 rejection above. 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the password only login method taught by Kaneko, the dual facial/password login method taught by Hwang as described in the claim 1 rejection above, with motivation coming from Hwang:


    PNG
    media_image27.png
    762
    686
    media_image27.png
    Greyscale

.    

Further, as would be understood by one of ordinary skill in the art, the Hwang method provides convenience to the user of Kaneko of an initial facial recognition whereby the user may be logged in quickly, and conveniently without any input or contact with the machine, and in the even of a failure, still provides an alternate login of a password. 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Han et al. (US 2019/0180128 A1) is pertinent as ANTICIPATING at least independent claims 1, 11, and 12.  Refer to figures 6 and 11;

Mequanint et al. (US 2020/0082062 A1) is pertinent as ANTICIPATING at least independent claims 1, 11, and 12.  Refer to figure 4; and

Mozer et al. (US 2016/0234023 A1) is pertinent as ANTICIPATING at least independent claims 1, 11, and 12.  Refer to figure 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665